     Case 1:18-cv-00088-EGS Document 27 Filed 11/19/18 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

FREEDOM WATCH, INC.,                   )
                                       )
       Plaintiff,                      )
                                       )
       v.                              )
                                       )
ROBERT S. MUELLER III                  )
Special Counsel                        )
U.S. Department of Justice             )
950 Pennsylvania Ave., N.W., Rm. B-103 )
Washington, D.C. 20530,                )
                                       )
       and                             )            Civ. Action No. 1:18-cv-00088 (ES)
                                       )
U.S. DEPARTMENT OF JUSTICE             )
950 Pennsylvania Ave., N.W.            )
Washington, D.C. 20530,                )
                                       )
       and                             )
                                       )
FEDERAL BUREAU OF                      )
INVESTIGATION                          )
170 Marcel Drive                       )
Winchester, VA 22602,                  )
                                       )
       Defendants.                     )
____________________________________)

                              JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated November 2, 2018, the parties

respectfully submit the following joint status report to recommend further proceedings in

the above-captioned matter.

Plaintiff’s Position

     Plaintiff will be filing a written brief showing that all responsive records have not

been produced and that there are numerous unwarranted redactions in what was

produced. This will be filed on or before December 15, 2018, and will also set forth good
      Case 1:18-cv-00088-EGS Document 27 Filed 11/19/18 Page 2 of 3



cause for discovery of the alleged search, which admittedly was defective given

Defendants’ eleventh hour claims of an alleged computer/email glitch which corrupted

the search, and perhaps worse.

   Until these issues are discovered, summary judgment briefing is unwarranted at this

time and would waste valuable court resources and time as well as run up legal fees and

costs for plaintiff, a non-profit foundation.



Defendants’ Position

       1.      Defendants have completed processing of the documents responsive to

Plaintiff’s Freedom of Information Act (“FOIA”) request and have provided Plaintiff

with all responsive, non-exempt material.

       2.      Now that Defendants have completed their production, this proceeding

should be resolved on summary judgment. See Brayton v. Ofc. Of the Trade Rep., 651

F.3d 521, 527 (D.C. Cir. 2011).

       3.      Defendants respectfully propose the following summary judgment briefing

schedule:

               a.      Defendants file their Motion for Summary Judgment no later than

                       January 11, 2019.

               b.      Plaintiff files its Combined Opposition to Defendants’ Motion for

                       Summary Judgment and Cross-Motion for Summary Judgment no

                       later than February 11, 2019.




                                                2
      Case 1:18-cv-00088-EGS Document 27 Filed 11/19/18 Page 3 of 3



               c.        Defendants file their Combined Reply in Support of Defendants’

                         Motion for Summary Judgment and Opposition to Plaintiff’s

                         Motion for Summary judgment no later than March 4, 2019.

               d.        Plaintiff files its Reply in Support of its Motion for Summary

                         Judgment no later than March 25, 2019.



Dated: November 19, 2018                      Respectfully submitted,

/s/ Larry Klayman                            CHAD A. READLER
LARRY KLAYMAN                                Principal Deputy Assistant Attorney
D.C. Bar No. 334581                          General
Freedom Watch, Inc.
2020 Pennsylvania Ave., NW., Ste. 345        ELIZABETH J. SHAPIRO
Washington, D.C. 20006                       Deputy Director, Federal Programs Branch
Telephone: (310) 595-0800
E-mail: leklayman@gmail.com                  /s/ Bradley P. Humphreys
                                             BRADLEY P. HUMPHREYS
Attorney for Plaintiff                       Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, D.C. 20005
                                             Telephone: (202) 305-0878
                                             Facsimile: (202) 616-8470
                                             E-mail: Bradley.Humphreys@usdoj.gov

                                             Attorneys for Defendants




                                             3
